EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seema M. Mehta on 12/26/20.
The application has been amended as follows: 
(Currently Amended) A support mount for a wiper blade, the mount comprising: 
a body having a longitudinal extension main direction termed the main direction, the body comprising a first means that receives a bending spine and second means defining an open lower housing to receive an upper mounting stub of a wiper rubber of the wiper, 
wherein the first means defines an upper housing that covers the spine along the main direction, [[and]]
wherein the upper housing includes a plurality of recesses facilitating the bending of the mount, the plurality of recesses forming a pattern on the surface of the upper housing, termed the recess distribution pattern, defined by the distribution and/or the orientation of the plurality of recesses, and 
wherein the plurality of recesses are separated with a pitch that varies along the main direction.
(Cancelled). 
(Cancelled).
(Currently Amended) The mount as claimed in claim 1, in which the recess distribution pattern comprises [[a]]the plurality of recesses oriented substantially perpendicularly to the main direction.
(Original) The mount as claimed in claim 4, in which the recess distribution pattern further comprises a plurality of recesses oriented substantially parallel to the main direction.
the plurality of recesses oriented relative to the main direction in at least one direction intersecting the main direction.
(Currently Amended) The mount as claimed in claim 1, in which the recess distribution pattern comprises [[a]]the plurality of recesses chasing out a curve, the curve extending substantially transversely to the main direction.
(Original) The mount as claimed in claim 1, in which the lower housing also includes recesses.
(Original) A wiper blade comprising a mount as claimed in claim 1.
(Original) A wiper system comprising at least one blade as claimed in claim 9.
(New) A support mount for a wiper blade, the mount comprising: 
a body having a longitudinal extension main direction termed the main direction, the body comprising a first means that receives a bending spine and second means defining an open lower housing to receive an upper mounting stub of a wiper rubber of the wiper, 
wherein the first means defines an upper housing that covers the spine along the main direction, 
wherein the upper housing includes a plurality of recesses facilitating the bending of the mount, the plurality of recesses forming a pattern on the surface of the upper housing, termed the recess distribution pattern, defined by the distribution and/or the orientation of the plurality of recesses, and
the recess distribution pattern comprises the plurality of recesses chasing out a curve, the curve extending substantially transversely to the main direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kwon (WO 2007/142390 A1) does not disclose a wiper blade support mount comprising recesses on an upper surface of a housing, the housing covering a bending spine, the recesses facilitating the bending of the mount, the recesses being separated by a pitch that varies along a main or the recesses chasing out a curve extending substantially transversely to the main direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.